DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 12/17/2021. As directed by the amendment: claims 1, 11, 16, and 19 have been amended, claim 20 has been cancelled and claim 21 has been added.  Thus, claims 1-19 and 21 are presently pending in this application. 
Response to Arguments
Applicant’s arguments, see page 1, filed 12/17/2021, with respect to objections to the specification have been fully considered and are persuasive. The amendments to the specification to correct the clerical error has overcome the objection. The objection of the specification has been withdrawn. 
Applicant’s arguments, see page, filed pages 2-4, with respect to the USC 103 rejections have been fully considered and are persuasive. The applicant argues that with the amendments to claim 1, particularly “wherein the hook is positioned in the middle of the plate; and wherein the position of the hook on the plate is in alignment with the open ring” overcomes the applied current prior art rejection. The examiner agrees as Vogt (US 2316031) which is relied upon to teach the hook does not teach the hook being positioned on the middle of the plate and wherein the position of the hook is in alignment with the open ring. The 103 rejection of the claims have been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Yin Nelson on 1/11/2022.

The application has been amended as follows: The claims as filed on 12/17/2021 have been amended as follows (note that any unlisted claims remain as filed on 12/17/2021)
Claim 16 (Currently Amended): The surgical finger protector of claim 15, wherein the outside surface of the ring is flat, wherein the plate is tangentially anchored to the outside surface of the open ring, and wherein the plate has a flat top surface such that a first axis of the plate is axially aligned with an axis of the ring, and a second axis of the plate that is perpendicular to the first axis is perpendicular to the axis of the ring.
Allowable Subject Matter
Claims 1-19 and 21 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or render obvious a surgical finger protector comprising, inter alia, a plate anchored to an outside surface of an open ring, a hook having a shank substantially perpendicularly attached to an outside surface of the plate, wherein the hook is positioned in the middle of the plate; and wherein the position of the hook on the plate is in alignment with the open ring. Gaynor et al (US 20110092987) discloses a surgical finger protector with an open ring and a plate anchored to the outside surface of an open ring, but not a hook having a shank substantially perpendicularly attached to an outside surface of the plate. Vogt (US 2316031 A) teaches a tensioning device for thread with a hook and an open ring but does not teach wherein the hook is positioned in the middle of the plate and wherein the position of the hook on the plate is in alignment with the open ring. Schneider et al (US 20110196389 A1) teaches a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schneider et al (US 20110196389 A1) teaches a surgical figure protector with an open ring and a plate anchored to the outside surface but does not teach a hook having a shank substantially perpendicularly attached to an outside surface of the plate
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771